DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to applicant's communication filed 07 December, 2021. 
Claims 1 and 4 have been currently amended.
Claim 6 has been currently cancelled. 
Claim 7-12 have been newly added. 
As a result, claims 1-5 and 7-12 are now pending in this application.

                                         Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/31/2021 has been considered by the examiner.

                                         Response to Arguments 
Applicant's remark filed 07 December, 2021 with respect to the rejections of independent claims 1 and 4 as amended under 35 U.S.C 103, have been considered, but they are not persuasive. The Applicant’s remark and amendments to the claims were considered with the results that follow.

Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
a)     Applicant’s argument, filed on 07 December, 2021, Applicant argued the cited references fail to disclose of Applicant's claims 1 and 4 as currently amended "a controller that is provided in the body and is configured to: display, on the touch panel display, a live view via the image sensor; in response to a touch operation in which the user selects a local area including a building structure, display the search result information on the touch panel display, the search result information including a plurality of relevant structure images and respective relevant text information, the search result information being based on the position information and a result of an image recognition for at least the building structure in the image of the subject; and in response to another touch operation while the search result information is displayed on the touch panel display, display additional information about the subject on the touch panel display”.
In response, the Examiner respectfully agrees that under the prior art rejections for claims 1 and 4 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn for the newly amended limitation “a controller that is 
McKay’s invention involves the system has an integrated touch panel, and a thin, self-contained display unit with an approximate length, approximate width and approximate depth, where the touch panel is dimensioned to fit the video display. The touch panel is located within a housing. A computing device e.g. personal computer, is configured to execute software instructions that cause a display of the content information.

In response to Applicant's assertion for the dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Boncyk et al. (Patent Pub. Application no.: US 2006/0002607 A1, hereinafter “Boncyk ") in view of Brent McKay et al. (Patent Publication Application no.: US 2007/0206001 A1 (hereinafter "McKay”). 

With respect to claim 1, Boncyk teaches an information acquisition system comprising:  
device 410 can be a cell phone, PDA, laptop computer or any other portable device (i.e. a mobile terminal)); and 
an information search system (see Fig. 4 and Para [0035]), 
wherein the information search system searches for information on a subject the subject of which an image is picked up by the mobile terminal and transmits search result information to the mobile terminal (see Para [0016] and [0035], the portable device 410 captures an image 412 of an object 415; and transmits information 413 regarding the image to the server 420, then the search criteria are submitted to a search engine to obtain information of interest, and at least ‘a portion of the resulting information (i.e. search result information)’ is transmitted back locally to, or nearby, the device that captured the image), 
10wherein the mobile terminal includes: 
a body that is configured to be portably held by a user (see Para [0034], a portable imaging device 410 (i.e. body portable by a user), wherein Para [0036] teaches device 410 can be a cell phone, PDA, laptop computer, or any other portable device that to be portably held by a user); 
an image sensor that is provided in the body and is configured to pick up the image of the subject (see Para [0035], the portable device 410 (i.e. body) captures an image 412 of an object 415); 
a combination with a Global Positioning System  (i.e. locator) can also be used to identify like objects by their location); 
a transmitter (see Para [0018]); and 
a memory (see Para [0082]), 
wherein the information search system includes:  
20a database in which the information on the subject is stored in correspondence with the position information and the image of the subject (see Para [0119], determines the position and orientation of the target object 300, relative to the Spacecraft, as determined by the position, orientation, and size of the target object 300 in the imagery captured by the camera 303, by comparing the imagery with ‘views of the target object (i.e. image of the subject)’ 300 from different orientations that are stored in the database 308); and 
an information search server that searches for the information on the subject from the database based on the position information and the image of the subject (see Para [0035], the device 410 and the server 420 derives a search term 421A, 421B from at least one of the image 412 of an object captured by the portable device 410, and information regarding the image can include the entire image, one or more subsets of the image, as well as a name or other information derived from the image (i.e. based on the position information and the image of the subject), and Para [0063], The identity of the object(s) is used to look up, in a table/database, a set of text keywords search terms, which are then provided to a search engine.  The search engine returns information addresses (e.g., in the form of a web page with hyperlinks) that are pertinent to the objects identified in the imagery), and  
wherein the mobile terminal further includes:
a display that is provided in the 8182 body and that is configured to display the image of the subject and the information on the subject (see Fig. 7 shows a ‘local device (i.e. Fig. 8, device 410 has a display area to display information)’ captures and image, a search term is automatically derived from an image, is submitted to a search engine to produce a results set, and information from the results set is sent back to the device, and [0096], displaying the identity, position, orientation, or status of the target object 100, the browser 110 can be a software component or application that displays or provides the target object information 109 to a human user).
Though, Boncyk teaches ‘a display (see Fig. 8, device 410 has a display area to display information)’, however, Boncyk does not explicitly teach “a display is a touch panel display (see Para [0068], the touch screen (i.e. touch panel display), a controller that is provided in the body and is configured to: display, on the touch panel display, a live view via the image sensor; in response to a touch operation in which the user selects a local area including a building structure, display the search result information on the touch panel display, the search result information including a plurality of relevant structure images and respective relevant text information, the search result information being based on the position information and a result of an image recognition for at least the building structure in the image of the subject; and in response to another touch 
However, McKay teaches “a display is a touch panel display; a controller that is provided in the body and is configured to (see Fig. 9A, 9B): 
display, on the touch panel display, a live view via the image sensor (see Para [0068], the touch screen (i.e. touch panel display), and Para [0070]-[0077] teaches videophone access to live concierge (i.e. live image sensor) displays the live view of a content); 
in response to a touch operation in which the user selects a local area including a building structure (see Fig. 9A and Para [0068], through the touch operation the user can select a amenity or floor plan (i.e. local area building structure)), display the search result information on the touch panel display (see Para [0068], in response to selecting the floor plan the results i.e. alarms, restrooms are displayed), the search result information including a plurality of relevant structure images and respective relevant text information (see Fig. 9A, 9B, and Para [0035], each media clip is also provided with an associated interactivity vector or interactivity session, that is launched on the remote PC when selected, and additionally, remote PCs are configured to deliver other forms of interactive content, such as building, transmit terminal or ‘shopping mall directory services (i.e. the text information)’, simultaneously with the aforementioned media clips (i.e. media clips, encompasses or includes, image or images), the search result information being based on the position information and a result of an image recognition for at least the building structure in the image of the subject (see Para [0053]-[0054], touching or depressing one of the buttons 64, the system establishes a videophone connection between the site and a "courtesy assistance" person or concierge, who interactively verbally (and visually) assists the user in connection with directions within the building or in the local community (i.e. the position of the building and image recognition)); and 
in response to another touch operation while the search result information is displayed on the touch panel display, display additional information about the subject on the touch panel display (see Para Fig. 9A, 9B, information is displayed, and Para [0075] teaches the concierge display section 96 occupies a portion of the display similar to that occupied by the building information section (86 of FIG. 9).  Selecting an item from the community section displays details about the various companies or services listed, by category, on the community section listing.  Details regarding the selected company or service are provided in the media window or in a "pop-up" window.  The detail display area 98 is able to provide textual, graphical, or videographic information relating to a supported company or service and additionally displays a street or location map 100 which is able to give location information, as well as directions, relating to that particular company or service).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Boncyk’s method for deriving search terms automatically from images captured by a camera equipped device with the teachings of McKay’s method for informational services architecture adapted for multi-tenant building to search for an image of which the image is picked up by a digital 
Claim 4 is substantially similar to claim 1, and therefore likewise rejected.
Regarding claim 2, Boncyk and McKay combined teach the mobile terminal includes a distance measuring sensor that outputs distance information between the subject and the body, and wherein the mobile terminal transmits the distance information to the information search system (see McKay: Para [0053], system is deployed in a thin-profile vertical or a slightly angled position, whichever is most appropriate for efficient viewing.  If it is desired to angle the viewing surface of the display, the display surface is lowered to approximately waist level, and positioned at an angle of approximately 45 to approximately 90 degrees with respect to vertical.  If the display is mounted at a 90 degree angle, it will be recognized that it would have the same aspect as a tabletop and would be just as accessible to a user).
Regarding claim 3, Boncyk teaches wherein the mobile terminal includes an orientation sensor that outputs orientation information (see Para [0020], the position and orientation of an object with respect to the user at the time the image was captured, which can be determined based on the appearance of the object in an image).
Regarding claim 5, Boncyk teaches a server (see Para [0019], some or all of the image processing, including image/object detection and/or decoding of symbols detected in the image can be distributed arbitrarily between the mobile (client) device and the server); and the portable information device of claim 4 (see Para [0019], some or all of the image processing, including image/object detection and/or decoding of symbols detected in the image can be distributed arbitrarily between the mobile (client) device and the server).
Regarding claim 7, Boncyk and McKay combined teach the controller is configured to: display, on the touch panel display (see McKay: Para [0068], the touch screen (i.e. touch panel display), a plurality of subject images that are stored in the memory (see Para [0051], information or data stored on a credit card-type magnetic memory strip), in response to the touch operation in which the user selects the local area including the building structure corresponding to one subject image among the stored subject images (see McKay: Fig. 9A and Para [0068], through the touch operation the user can select a amenity or floor plan (i.e. local area building structure)), and in response to selecting the floor plan the results i.e. alarms, restrooms are displayed), display the search result information along with the one subject image on the touch panel display (see McKay: Para Fig. 9A, 9B, information is displayed, and Para [0075] teaches the concierge display section 96 occupies a portion of the display similar to that occupied by the building information section (86 of FIG. 9).  
Regarding claim 8, Boncyk and McKay combined teach the search result information is output, based on the image recognition, by comparing a characteristic each media clip is also provided with an associated interactivity vector or interactivity session, that is launched on the remote PC when selected, and additionally, remote PCs are configured to deliver other forms of interactive content, such as building, transmit terminal or ‘shopping mall directory services (i.e. the text information)’, simultaneously with the aforementioned media clips (i.e. media clips, encompasses or includes, image or images).  
Regarding claim 9, Boncyk and McKay combined teach azimuth sensor, wherein the position information is used along with azimuth information from the azimuth sensor (see McKay: Para [0053], system is deployed in a thin-profile vertical or a slightly angled position, whichever is most appropriate for efficient viewing.  If it is desired to angle the viewing surface of the display, the display surface is lowered to approximately waist level, and positioned at an angle of approximately 45 to approximately 90 degrees with respect to vertical.  If the display is mounted at a 90 degree angle, it will be recognized that it would have the same aspect as a tabletop and would be just as accessible to a user).
Regarding claim 10, Boncyk and McKay combined teach the additional information includes related text information and related image information on one of the relevant structure images displayed on the touch panel display (see McKay: Para Fig. 9A, 9B, information is displayed, and Para [0075] teaches the concierge display section 96 occupies a portion of the display similar to that occupied by the building information section (86 of FIG. 9).  Selecting an item from the community section displays details about the various companies or services listed, by category, on the community section listing.  Details regarding the selected company or service are provided in the media window or in a "pop-up" window.  The detail display area 98 is able to provide textual, graphical, or videographic information relating to a supported company or service and additionally displays a street or location map 100 which is able to give location information, as well as directions, relating to that particular company or service).
  
Regarding claim 11, Boncyk and McKay combined teach at least one of the relevant structure images is of a store (see McKay: Para [0035], given the layout and architecture of a building, campus, shopping mall), and -5-Application No. 16/554,725 the additional information includes commercial information, the commercial information including an image captured inside of the store and product information (see Para [0008], in the case of a commercial building, for example, such focused content might be a building directory or building information services, and users would interact with the system in order to gain information about building services, tenant locations, and the like, and would be able to view directed dynamic advertising at the same time).  

Regarding claim 12, Boncyk and McKay combined teach at least one of the relevant structure images is of a store (see McKay: Para [0035], given the layout and architecture of a building, campus, shopping mall), and the additional information includes posted information of the store (see McKay: Para [0035], remote PCs are configured to deliver other forms of interactive content, such as building, transmit terminal or shopping mall directory services (i.e. information of the store), simultaneously with the aforementioned media clips).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi; Woo-Jun et al. discloses US 2009/0043626 A1 system and a method for reporting data in a LAN. 
Kusaka, Yosuke et al. discloses US 2004/0145660 A1 electronic imaging apparatus and electronic imaging system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                 Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162